
	
		I
		112th CONGRESS
		1st Session
		H. R. 3047
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to allow the
		  United States Postal Service to provide nonpostal services, and for other
		  purposes.
	
	
		1.Authority to offer nonpostal
			 servicesSection 404 of title
			 39, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (7),
			 by striking and at the end;
				(B)in paragraph (8),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(9)to provide nonpostal
				services.
						;
				and
				(2)by striking
			 subsection (e).
			
